Citation Nr: 1335341	
Decision Date: 11/04/13    Archive Date: 11/13/13

DOCKET NO.  09-31 816	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Huntington, West Virginia


THE ISSUE

Whether new and material evidence has been received sufficient to reopen a claim of service connection for hypertension, to include as secondary to service-connected posttraumatic stress disorder (PTSD) with depression and associated alcohol and substance abuse.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

M. Carsten, Counsel




INTRODUCTION

The Veteran served on active duty from August 1989 to August 1992.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision of the RO.  

In addition to the listed issue, the Veteran disagreed with the denial of service connection for a low back disorder and perfected an appeal regarding service connection for a disability manifested by alcohol and substance abuse and an effective date prior to May 30, 2008 for the grant of service connection for PTSD with depression.  

In July 2009, the RO granted service connection for a lumbar spine disability, characterized as degenerative disc disease at L4-5.  In July 2010, the RO granted service connection for alcohol and substance abuse associated with PTSD with depression.  As service connection was granted, the appeal of these issues is resolved.  

In August 2010, the representative submitted a statement indicating that pursuant to a telephone conversation with the Veteran, they wished to withdraw the appeal regarding an earlier effective date for the grant of service connection for PTSD.  The RO subsequently sent the Veteran a letter confirming the withdrawal.  

An October 2010 Report of General Information indicated that the Veteran would like to open a claim for an earlier effective date for PTSD.  

On review, the appeal for an earlier effective date for the grant of service connection for PTSD was withdrawn in August 2010.  See 38 C.F.R. § 20.204 (2012).  As the rating decision was in October 2008 and the Statement of the Case was furnished in July 2009, the October 2010 Report of General Information does not serve to reactivate the appeal.  38 C.F.R. § 20.204(e) (Withdrawal does not preclude filing a new Notice of Disagreement and, after a Statement of the Case is issued, a new Substantive Appeal, as to any issue withdrawn, provided such filings would be timely under these rules if the appeal withdrawn had never been filed).  Thus, this issue is not for consideration at this time.  

Additional evidence was added to the record following the July 2010 Supplemental Statement of the Case and prior to certification.  To the extent it pertains to the appeal issue, it essentially duplicates evidence and information already of record, and a remand for initial RO consideration is not required.  See 38 C.F.R. §§ 19.31, 19.37 (2012).

The Veteran was scheduled for a hearing in November 2011.  In October 2011, the Veteran indicated that he would like to cancel his hearing.  See 38 C.F.R. § 20.704(e) (2012).

Despite this statement, the Veteran was scheduled for another hearing in July 2013.  The Veteran failed to report.  He has not offered good cause for his failure to report or requested that the hearing be rescheduled.  Any hearing request is considered withdrawn.  See 38 C.F.R. § 20.704(d).  

The VBMS and Virtual VA folders have been reviewed.  

The issue of reopened claim of service connection for hypertension, to include as secondary to service-connected PTSD with depression and associated alcohol and substance abuse is being remanded to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In February 2003, the RO determined that new and material evidence had not been received to reopen the Veteran's previously denied claim of service connection for hypertension; he was notified of this action and apprised of his appellate rights, but did not appeal the decision; evidence or information relevant to the issue was not received within the following year. 

2.  The evidence associated with the record since the February 2003 rating decision relates to a previously unestablished fact and raises a reasonable possibility of substantiating the claim. 


CONCLUSION OF LAW

The evidence received subsequent to the February 2003 rating decision is new and material for the purpose of reopening the claim of service connection for hypertension.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

In light of the favorable decision to reopen the claim of service connection for hypertension and to remand for further development, a detailed discussion regarding VA's duties to notify and to assist is not necessary.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2012); 38 C.F.R. § 3.159 (2013). 


Analysis

In October 1992, the RO denied the Veteran's original claim of service connection for hypertension.  The Veteran did not appeal the decision, and evidence or information relevant to this issue was not received within the following year.  The decision is final.  38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.156, 20.1103. 

The Veteran requested to reopen his claim in November 2002.  In February 2003, the RO declined to reopen the claim, finding that new and material evidence had not been submitted.  The Veteran was notified of this rating action and apprised of his appellate rights, but did not appeal the decision; nor was evidence or information relevant to the issue received within the following year.  This decision is also final.  38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.156, 20.1103. 

In May 2008, the Veteran again requested to reopen his claim.  In October 2008, the RO determined that new and material evidence had not been submitted to reopen the claim of service connection for hypertension.  The Veteran disagreed and perfected this appeal.  

A claimant may reopen a finally adjudicated claim by submitting new and material evidence.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  

New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

Evidence that is merely cumulative of other evidence in the record cannot be new and material even if that evidence had not been previously presented to the Board.  Anglin v. West, 203 F.3d 1343 (Fed. Cir. 2000).  

In determining whether evidence is new and material, the credibility of the new evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992). 

In Shade v. Shinseki, 24 Vet. App. 110 (2010), the United States Court of Appeals for Veterans Claims (Court) interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."


The evidence that is considered in determining whether new and material evidence has been submitted is that received by VA since the last final disallowance of the appellant's claim on any basis.  See Evans v. Brown, 9 Vet. App. 273 (1996). 

Regardless of whether the RO reopened a claim, it is a jurisdictional requirement that the Board reach its own determination as to whether new and material evidence has been presented.  The Board is required to consider the issue of finality prior to any consideration on the merits.  38 U.S.C.A. §§ 5108, 7104(b); see Barnett v. Brown, 8 Vet. App. 1 (1995). 

As set forth, the last final disallowance regarding hypertension was in February 2003.  The decision stated that the VA treatment reports did not show that the Veteran had hypertension and that the evidence submitted was not new and material.  

The evidence of record at the time of the February 2003 decision included service treatment records, the Veteran's claims, and VA medical records.  

The service treatment records do not show a confirmed diagnosis of hypertension.  In his September 1992 claim, the Veteran reported the onset of hypertension in 1991.  In his November 2002 claim, he reported the onset of hypertension in 1989.  

VA medical records were received in December 2002.  A review of these records shows that an assessment of hypertension was noted in May 2001.  The Veteran was started on Norvasc and was to follow up in the hypertension clinic.  Thus, there was evidence of current disability at the time of the February 2003 decision. 

The evidence added to the record since the February 2003 rating decision includes the Veteran's statements, VA medical records, and argument from his representative.  

In an August 2008 statement, the Veteran reported that he did not have a diagnosis of hypertension in 1992, but that he had a history of elevated blood pressure throughout his active service.  

The VA records continue to show a diagnosis of hypertension and treatment for same.  

In August 2010, the representative noted the Veteran's contention that his hypertension was caused by or related to his service-connected PTSD.  

In the October 2013 informal hearing presentation, the representative stated that "[t]he U.S. National Library of Medicine, National Institute of Health, has published that the clinical literature increasingly indicates that cardiovascular risk factors and cardiovascular diseases are more common among individuals with PTSD."  

On review, the VA records showing a continued diagnosis of hypertension are cumulative and not new.  See Anglin.  

The Veteran's statements and those of his representative, however, are new. Additionally, they relate to an unestablished fact and raise a reasonable possibility of substantiating the claim.  That is, these statements suggest that consideration of secondary service connection is warranted.  Therefore, the claim is reopened.  See Shade.



ORDER

As new and material evidence has received to reopen the claim of service connection for hypertension, to include as secondary to service-connected PTSD with depression and associated alcohol and substance abuse, the appeal to this extent is allowed, subject to further action as discussed hereinbelow.




REMAND

Having reviewed the claim, the Board finds that further development is needed before the issue can be addressed on its merits.  See 38 C.F.R. § 3.159(c).

First, evidence of record suggests that the Veteran continues to receive VA medical treatment.  The most recent VA records contained in the claims folder are dated in October 2011.  Additional relevant records should be obtained.  

Second, evidence of record suggests that the Veteran is currently receiving benefits from the Social Security Administration (SSA).  SSA records should be requested.  

Finally, the Board finds that a VA examination and medical opinion are needed.  See 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

A review of service treatment records does not show a diagnosis of hypertension.  However, the Veteran was seen numerous times for complaints of chest pain and elevated blood pressures are shown on occasion.  In September 1991, blood pressure was recorded as 156/92.  Elevated blood pressures were also shown on graded exercise testing (GXT) in November 1991.  A separation examination does not appear to be of record.  

As discussed, the Veteran asserts a secondary relationship between service-connected PTSD and hypertension.  The Veteran's representative has cited to clinical literature suggesting a possible relationship.  

Accordingly, the reopened claim is REMANDED for the following action:

1.  The RO should take appropriate steps to obtain relevant VA medical records for the period since October 2011.  This should include, but not be limited to, records from the VA Medical Centers in Beckley and Martinsburg, West Virginia, and from the VA Medical Center in Salem, Virginia.  All records obtained should be associated with the claims folder or virtual folder.  

2.  The RO should take all indicated action to request from the Social Security Administration all medical records upon which any claim or award of disability benefits was based.  All records obtained should be associated with the claims folder or virtual folder. 

3.  With regard to any Federal records requested, the RO should follow the procedures as set forth at 38 C.F.R. § 3.159(c)(2).  

4.  The RO then should have the Veteran scheduled for a VA examination to determine the nature and likely etiology of the claimed hypertension.  The claims folder must be available for review.

After examining the Veteran, the examiner is requested to review all pertinent records associated with the claims file and to provide an opinion as to whether it is at least as likely as not that currently diagnosed hypertension had its clinical onset during service or the one year presumptive period thereafter or otherwise is to related to events in service to include his complaints of chest pain and any elevated blood pressure readings.  

If indicated, the examiner then is requested to provide an opinion as to whether it is at least as likely as not that the current hypertension was either caused or aggravated (permanently worsened) by service-connected PTSD with depression and alcohol and substance abuse.  If aggravation is found, the examiner is requested to discuss the baseline level of the nonservice-connected disease prior to the onset of aggravation.
 
A complete rationale should be provided for any opinion offered.

5.  The Veteran is notified that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. § 3.655 (2013).

6.  After completing all indicated development, the RO should readjudicate the issue of service connection for hypertension, to include as secondary to service-connected PTSD with depression and alcohol and substance abuse in light of all the evidence of record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a fully responsive Supplemental Statement of the Case and afforded a reasonable opportunity for response.  

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition. 

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals

Department of Veterans Affairs


